DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/07/19 and 12/03/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Frampton et al. (US 20180131302, hereinafter Frampton).

Regarding to claim 1, Frampton discloses a method for testing a power generation system, comprising: 
measuring current generated by at least one generator comprising a field winding operable to control voltage generated by the at least one generator by controlling voltage applied to the field winding, an output of the at least one generator connected to a load (fig. 1 and paragraph 0057 shows a sensor 607 for measuring the current of winding 601 in response to load; fig. 6 and paragraph 0091 shows a sensor 41 for measuring the current of winding 36 in response to load 37); 
measuring voltage output by the at least one generator (paragraph 0057 discloses measured parameter may include a current, a voltage, or a resistance; paragraph 0092 discloses sensor 41 measures current, voltage); 
conducting the measured current and the measured voltage to a processor connected to the at least one generator (fig. 1, 6 and paragraphs 0057, 0059, 0092 shows signals from 41 to controller 43); 
causing the processor to vary at least one of output current and the output voltage (paragraph 0059 discloses the controller generates a generator command at the controller based on the sensor data. When the output falls below a low threshold, the rotor controller 606 increases the current of the field windings. When the output exceeds a high threshold, the rotor controller 606 decreases the current of the field windings); and 
conducting a field output of the processor to the field winding of the at least one generator (paragraph 0059 discloses the controller generates a generator command at the controller based on the sensor data); and 
determining a response of the power generation system to the varied current and/or voltage outputted to the field windings of the least one generator (paragraph 85-86 and figs. 5A-B discloses the controller response to change of current or voltage due to load change). 

Regarding to claim 2, Frampton discloses the method of claim 1 wherein the varied output current or the varied output voltage enables testing the power generation system response to at least one of voltage dip ride-through, over voltage, under voltage, over excitation of the field winding, under excitation of the field winding, kilovolt-ampere reactive (kVAR) sharing failure, voltage sensing failure and governor stability protection (paragraph 0096 and fig. 7-8 discloses the voltage dip and voltage overshooting responses). 

Regarding to claim 3, Frampton discloses the method of claim 1 wherein the current measurement is made by an inductive or Hall effect or shunt sensor (paragraph 0121 discloses Hall sensor). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frampton as applied to claim 1 above, and further in view of SAKIMOTO et al. (US 20160006338, hereinafter SAKIMOTO).

Regarding to claim 4, Frampton discloses the method of claim 1 wherein the voltage measurement is made by (a voltage sensor) coupled to a power output of the at least one generator
However Frampton does not disclose a voltage sensor is a respective transformer. 
SAKIMOTO discloses a voltage sensor is a potential transformer.
Therefore, at the time before the effective filing date, it would be obvious to a person having ordinary skill in the art to have potential transformer for measuring the voltage as matter of a user choice without any unexpected result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frampton as applied to claim 1 above, and further in view of KRISHNAMOORTHI et al. (US 20190204390, hereinafter KRISHNAMOORTHI).

Regarding to claim 5, Frampton discloses the method of claim 1.
However Frampton does not disclose wherein the processor is in signal communication with a corresponding processor associated with each of a plurality of generators, the signal communication causing each processor to perform either the same variation of the measured current and measured voltage or a different variation of each of the plurality of generators. 

Frampton discloses a fault detection of a single generator. KRISHNAMOORTHI discloses fault detection of multiple generators where the processor (server) communicates with each generator. Paragraph 0006 discloses each generator includes monitoring device installed at each generator, and paragraph 0008 discloses at least one of controller associated with process equipment connected to the corresponding motor and drive connected to the corresponding motor.
Therefore, at the time before the effective filing date, it would be obvious to a person having ordinary skill in the art to have a plurality of generators to be tested at once in order to improve throughput.

Claim 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNAMOORTHI, in view of Frampton and further in view of Koenig (US 5486751, hereinafter Koenig).

Regarding to claim 6, KRISHNAMOORTHI discloses a power generation system test apparatus (abstract), comprising: 
a test apparatus (fig. 1 includes the test apparatus which is the combination of server 160, gateway 170 mobile device 150) coupled to each one of a plurality of electric generators (fig. 1[120…140]) in the power generation system, 
a current sensor (monitoring device 115…145) coupled to an output of each generator (110-140), 
an output of each current sensor (monitoring device 115…145) coupled to a current signal input of the test apparatus (combination of server 160, gateway 170 mobile device 150), 
the test apparatus comprising a voltage sensor (monitoring device 115…145) coupled to an output of each generator (110-140), 
the test apparatus comprising a processor (160) in signal communication with the current sensor and the voltage sensor (monitoring device 115…145).
However KRISHNAMOORTHI does not disclose the monitoring device as a current sensor and a voltage sensor, 
the processor having a signal output conducted to inputs of an automatic voltage regulator; 
wherein the test apparatus comprises a signal input to the processor coupled to respective outputs of the automatic voltage regulator and a signal output coupled to a field winding of the generator; and 
wherein the processor is programmed to cause variations in the current applied to the field winding and to measure response of the generator to the variations. 
Frampton discloses a test system included: 

Fig. 6 and paragraph 0059 of Frampton shows the controller 43 coupled to the voltage regulator and discloses the controller generates a generator command at the controller based on the sensor data. When the output falls below a low threshold, the rotor controller 606 increases the current of the field windings. When the output exceeds a high threshold, the rotor controller 606 decreases the current of the field windings which indicates to cause the variations in the current applied to the field winding and to measure response of the generator to the variations; and wherein the processor is programmed to cause variations in the current applied to the field winding and to measure response of the generator to the variations.
Therefore, at the time before the effective filing date, it would be obvious to a person having ordinary skill in the art to incorporate the system of Frampton into the system of KRISHNAMOORTHI in order to modify the current from the at least one coil and provide the modified current to a field of the generator.
The voltage regulator 50 of Frampton and the controller 43 control the output current to the winding based on the current measured at the LOAD thus the voltage regulator and controller act as an AVR.
Even if KRISHNAMOORTHI and Frampton does not disclose the voltage regulator as an AVR.

Therefore, at the time before the effective filing date, it would be obvious to a person having ordinary skill in the art to incorporate the system of Koenig into the system of KRISHNAMOORTHI in view of Frampton in order to compensate for generator loading to supply additional excitation current sufficient to raise the output voltage to approximately the rated voltage (abstract).

Regarding to claim 7, KRISHNAMOORTHI as modified discloses the system test apparatus of claim 6 wherein each of the plurality of test apparatus comprises a communication module in signal communication with the respective processor, whereby the variations in the applied current are the same for each of the plurality of generators (paragraph 0020 of KRISHNAMOORTHI). 

Regarding to claim 8, KRISHNAMOORTHI as modified discloses the system test apparatus of claim 6 wherein the current sensor comprises an inductive, Hall effect or shunt sensor (paragraph 0121 of Frampton discloses Hall sensor). 

Regarding to claim 10, KRISHNAMOORTHI as modified discloses the test system apparatus of claim 6 wherein the variations are configured to measure power generation system response to at least one of voltage dip ride-through, over voltage, under voltage, over excitation of the field winding, under excitation of the field winding, kilovolt-ampere reactive (kVAR) sharing failure, voltage sensing failure and governor stability protection (paragraph 0096 and fig. 7-8 of Frampton discloses the voltage dip and voltage overshooting responses).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNAMOORTHI in view of Frampton and Koenig as applied to claim 6 above, and further in view of SAKIMOTO.

Regarding to claim 9, KRISHNAMOORTHI as modified discloses the system test apparatus of claim 6 except wherein the voltage sensor comprises a voltage transformer. 
SAKIMOTO discloses a voltage sensor is a potential transformer.
Therefore, at the time before the effective filing date, it would be obvious to a person having ordinary skill in the art to have potential transformer for measuring the voltage as matter of a user choice without any unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863